Citation Nr: 1703903	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  08-24 901	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to September 5, 2008.

2.  Entitlement to a rating in excess of 70 percent for PTSD for the period from September 5, 2008 through December 1, 2011.

3.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected PTSD for the period from July 31, 2006 through September 4, 2008.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971. 

This appeal to the Board of Veterans Appeals (Board) arose from a December 2006 rating decision in which the RO, in part, denied a rating in excess of 30 percent for the PTSD.  The Veteran filed a Notice of Disagreement (NOD) in February 2007.  The RO issued a statement of the Case (SOC) in June 2007.  After receipt of additional evidence, the RO continued to deny the claims for higher ratings for PTSD (as reflected in a June 2008 supplemental SOC (SSOC)).  In August 2008, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board).  In an April 2009 rating decision, the RO awarded a higher rating of 50 percent for PTSD, effective December 19, 2008.  

In April 2011, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record. 

In July 2011, the Board expanded the  appeal to encompass  the matter of the Veteran's entitlement to a TDIU due to PTSD (pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), and remanded the claim on appeal to the Appeals Management Center (AMC) in Washington, DC for further development, to include obtaining a VA medical examination and opinion.  After accomplishing the requested action, the AMC continued to deny the Veteran's claim (as reflected in the October 2014 supplemental SOC (SSOC)), and has returned this matter to the Board for further appellate consideration.  

In an October 2014 rating decision, the RO awarded a higher, 70 percent rating for PTSD, effective September 5, 2008 (the date the December 2011 VA examiner noted severe symptoms of PTSD), and awarded a 100 percent rating, effective December 2, 2011 (the date of the VA examination), and also granted an earlier effective date of TDIU, effective from September 5, 2008, and awarded special monthly compensation from March 1, 2011 to September 1, 2011.  However, inasmuch as higher ratings are available for the disability before December 2, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as evaluation of  PTSD as now encompassing the first two matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board points out that, while the RO subsequently granted a TDIU for the service connected PTSD for the period from September 5, 2008 through December 1, 2011, and a 100 percent disability rating for service-connected PTSD effective December 2, 2011, the Veteran is presumed to seek a TDIU due to PTSD prior to September 5, 2008, thus, that matter remains on appeal.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  See also Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this claim (recharacterized as reflected on the title page) remains on appeal. 

As a final preliminary matter, the Board notes that in December 2016, VA conducted an additional PTSD examination in December 2016, and the report of that examination is reflected on a Disability Benefits Questionnaire (DBQ).The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of the evidence and the Veteran's substantive appeal related to his claim was submitted prior to February 2, 2013.  Evidence obtained by the VA, rather than submitted by the Veteran, typically requires a waiver.  See 38 C.F.R. § 20.1304 (2015).  However, the December 2016 PTSD DBQ confirms that the Veteran is unemployable as of the December 2016 VA examination, and here, the Veteran has been granted TDIU for the period from September 5, 2008 through December 1, 2011, and PTSD is rated as 100 percent disabling from December 2, 2011.  Thus, as there no longer remain for consideration the matters of the Veteran's entitlement to a TDIU for the period from September 5, 2008 through December 1, 2011, and since that date,  a waiver is not necessary.  See id. 

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  For the entirety of the period for consideration in this appeal (from July 31, 2006, or one year prior to the filing of the claim for increase, through November 30, 2011), the Veteran's psychiatric symptoms included anxiety, depressed mood, suspiciousness, sleep impairment, recurring thoughts, nightmares, anger and irritability, attention disturbance, mildly impaired memory, hypervigilance, low energy, avoidance, and difficulty concentrating; collectively, these symptoms of the type, extent, and frequency and severity that suggest no more than occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.   

3.  For the period from July 31, 2006 through September 4, 2008, the Veteran's PTSD now meets the percentage requirement for award of a schedular TDIU, and competent, probative evidence indicates that he was unable to obtain and maintain substantially gainful employment due to his PTSD.

4.  The scheduler criteria are adequate to evaluate the psychiatric disability under consideration at all pertinent points.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD, from July 31, 2006 through September 4, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of a 70 percent rating for PTSD, from September 5, 2008 through December 1, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to PTSD, from July 31, 2006 through September 4, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a September 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records and reports of examinations, private treatment records, and medical records from the Social Security Administration.  Also of record and considered in connection with the appeal is the transcript of the Veteran's July 2011 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any of these matters,  prior to appellate consideration, is required. 

The Veteran underwent VA examinations in October 2006, December 2008, and December 2011 in connection with his rating claim.  These VA examination reports include interviews with the Veteran, reviews of the record and full evaluations of the Veteran's PTSD symptoms, to include appropriate testing, and pertinent clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issue herein decided has been met.  The medical evidence of record is sufficient for evaluation of the disability under consideration.

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. § 3.103, and the hearing was legally sufficient. 

During the hearing, the issue was identified-then, as a claim for increased rating for PTSD-and  testimony was elicited regarding the Veteran's symptoms, treatment, as well as whether and how his PTSD affected his employability.  In addition, testimony was elicited regarding whether there was any medical opinion evidence to support a total disability rating.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits, "but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the submission of any specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless, inasmuch as, following the hearing, additional development of the claim was ordered. 

Pursuant to the Board's July 2011 remand, in September 2014, the AOJ sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to the claim for a TDIU due to PTSD, as well as a VA Form 21-8940 to enable him to file a formal application for a TDIU.  Also pursuant to the July 2011 remand, the AOJ provided the Veteran with a VA examination and obtained updated VA treatment records. Thereafter, the AOJ issued an SSOC reflecting the denial of the claim for a rating in excess of 30 percent for PTSD for the period prior to September 5, 2008, followed by a waiver of the response period from the Veteran's representative (indicting that there was no further evidence or argument to provide) and a request that the matter be immediately returned to the Board. 

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfieldiv. Nicholson, 20 Vet. App.537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's claim for a higher rating for PTSD was received on July 31, 2006.  The Veteran contends that at least a 70 percent rating is warranted for his PTSD.  In an April 2009 rating decision, the RO awarded a higher rating of 50 percent for PTSD, effective December 19, 2008.  In an October 2014 rating decision, the RO awarded a higher, 70 percent rating for PTSD, effective September 5, 2008 (the date the December 2011 VA examiner noted severe PTSD symptoms), and awarded a 100 percent rating, effective December 2, 2011 (the date of the VA examination), and also granted an earlier effective date of September 5, 2008 for the award of a TDIU, as well as awarded special monthly compensation from March 1, 2011 to September 1, 2011.  

The RO has assigned  ratings for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the General Rating Formula, a 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  (Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014)).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  Id.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19. 
Entitlement to TDIU, however, is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16 (a).  For purposes of 38 C.F.R. § 4.16 (a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination. Id.

A layperson is competent to attest to factual matters of which he or she has first-hand knowledge, to include symptoms observed or experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id. 

An October 2006 report of VA psychiatric examination reflects that the Veteran  was appropriately dressed, and that his psychomotor activity and speech were unremarkable.  The Veteran was described as cooperative and friendly, affect normal, mood was anxious.  Attention was intact; orientation was intact to person, time, and place.  Thought process was unremarkable, content noted homicidal ideation when provoked, and his intelligence was considered average.  There were no suicidal ideations, hallucinations, delusions, judgment problems, panic attacks, obsessive, or inappropriate behavior noted.  Violent episodes were noted as verbal only.  The Veteran was able to maintain personal hygiene and there were no problems with activities of daily living.  Remote, recent, and immediate memory was considered normal. 

The examiner noted that PTSD symptoms included recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran avoids activities, places, or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, restricted range of affect (e.g., unable to have loving feelings).  Persistent symptoms of increased arousal were noted as difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance and exaggerated startle response.

The examiner concluded that the Veteran symptoms were mild to moderate symptoms of PTSD since 1971, with no remission, and that the disorder  resulted in some deficiencies in the areas of judgement, thinking, family relations, work, mood, or school.  A GAF score 55 to 60 was assigned, which represents moderate symptoms with moderate difficulty.  The examiner noted that the Veteran has a supportive wife and children with a stable business.  The examiner noted that the Veteran has had to miss long periods of time from work and has become less reliable and productive, which required his spouse to increase her responsibilities in managing their business.

A February 2007 letter from the Veteran's attorney in a criminal case indicated that the Veteran entered a guilty plea for noise violations and the case was resolved.  The letter further states that "it sounds as if [the Veteran] ha[s] taken in considerable steps to make sure that [he does] not run into the same problems with individuals of the neighborhood."   

A review of the records considered in association with the award of SSA disability benefits reflects that the Veteran is in receipt of disability benefits due to a back disorder and anxiety related disorders since May 2007.  In his March 2007 SSA claim application, the Veteran and his spouse reported that the Veteran could not get along with others, and that he was argumentative, hostile, explosive, unable to handle stress, had difficulty with authority figures, and had problems with employees and neighbors, which resulted in complaints and criminal charges.  The Veteran then indicated that he was  unable to control his rage and that he had an urge to physically and verbally "destroy" people who provoke him, and as a result, he could no longer work.  The Veteran also indicated that a cervical neck injury in 2007 contributed to his inability to perform physical work.  

In a September 2008 private medical psychotherapy report. Dr. M.M. indicated that the Veteran had been a patient since January 1997, that he had been diagnosed with PTSD, and that his symptoms include periods of depression, periods of irritability, periods of anxiety, and sleep problems.  Dr. M.M. stated that the Veteran had extremely low tolerance of frustration and that he gets upset and overwhelmed by his feelings of anger and resulting difficulty in controlling his emotions.  He further stated that as the Veteran becomes angrier, he becomes verbally and physically aggressive towards the person he is angry at.  He further stated that during the past six years of treatment (dating back to 2002), the Veteran reported numerous arguments and aggressive outbursts occurring a few times weekly and/or monthly, both at home and at work.  Dr. M.M. opined that, if the Veteran was not self-employed, he would have been fired numerous times due to his inability to control his aggression and as a result of the frequency of arguments.  Dr. M.M. opined that the Veteran would have difficulty maintaining steady employment for more than a couple of months at a time.  

The report of a  December 2008 VA examination reflects that the Veteran indicated that he owned a trucking business and that many verbal altercations occurred with his employees, and as a result, the number of employees decreased from thirty-three to seven.  The Veteran's spouse also indicated that she insulated him as much as she could, but that the Veteran could not handle employee concerns because the Veteran lost his temper and became verbally abusive.  In 2007, the Veteran was belligerent with police officials and was arrested in February 2007.  The Veteran's spouse added that the Veteran became less effective at work, and thus, they were forced to sell the business in August 2007 and that he had not worked since.  She reported that the Veteran experienced angry outburst about twice a week, he was physically aggressive, easily provoked and irritated, and that he has no contact with his extended family and has no friends.  She reported that he only has social contact with his wife and his children.  She further stated that the Veteran stayed home, exercised at the YMCA, completed chores around the house, enjoyed boating, and recently joined the American Legion.  The Veteran and his wife reported symptoms of absent mindedness, poor concentration, and difficulty staying on task.  The Veteran denied any current or recent suicidal or homicidal ideation, or hallucinations. 

The VA examiner noted that the Veteran was casually dressed and groomed, appearing his stated age, he was polite and fully cooperative, presenting with superficially pleasant affect.  Affect became angry when discussing past altercations and perceived slights by others.  He displayed controlled tearfulness when discussing Vietnam memories and current functional impairment.  Memory was grossly intact in all spheres, with some reported difficulty with immediate and short-term memory.  Narrative was coherent and goal-directed, with normal prosody, and there was no evidence of thought disorder.

The examiner indicated that the Veteran appeared to represent himself straightforwardly, with no indication either of malingering or of symptom concealment.  She noted reported symptoms of intrusive recollections, nightmares about two to three times a week and most recently the last two nights, flashbacks, psychological distress, and physiological arousal at reminder cues.  During the interview, the examiner observed symptoms of avoidance of related thoughts or conversations, avoidance of reminder cues, estrangement from others, restricted affect, sleep disturbance, angry outbursts with verbal aggression physical aggression a week prior, daily difficulty concentrating, hypervigilance, and hyperstartled response.  The examiner noted that he treats mundane situations as "life or death," as if he were still in a combat situation, his intrusive thoughts, hypervigilance, and irritability interfere with his concentration and memory, and that his mood was depressed with anxiety and survivor's guilt.  The VA examiner opined that these symptoms have resulted in significantly impaired, interpersonal, and occupational functioning.  A GAF score of 40 was assigned.  The examiner further noted that PTSD signs and symptoms result in deficiencies in most areas.  

Regarding his occupational impairment, the examiner noted that the Veteran has not worked since August 2007 as a result of frequent angry outbursts, and thus, opined that he is not considered a candidate for regular employment.  

Regarding his family relationships, the examiner noted tension with his immediate family, estrangement from his extended family because of tension and verbal and physical altercations.

During his April 2011 hearing, the Veteran reported that he had been arrested three to four times as a result of discharging a weapon, "busting" a shop store, and shouting expletives to a group of politicians in 2007.  The Veteran reported that he gets into arguments while at the grocery store, experiences periodic suicidal ideations, panic attacks once a week, and that outside of his immediate family, he cannot maintain any relationships.  He explained that he had all symptoms noted under the criteria for both, a 50 and 70 percent rating.  The Veteran's spouse added that the Veteran acted hostile and aggressive. 

A September 2011 private medical opinion from Dr. M.M. stated that the Veteran experienced symptoms of depression, irritability, anxiety, aggressive outbursts, and sleep problems.  He stated that intermittent aggressive outbursts at home and at work have had the most impact on his overall functioning and in particular his work performance, as the Veteran becomes angry very quickly.  Dr. M.M. further stated that he gets overwhelmed by his feelings of anger and he threatens people, verbally and physically.  Dr. M.M. concluded that these aggressive outbursts are symptoms of his PTSD.  He further explained that the Veteran reported sometimes daily and often weekly aggressive outbursts at work, which resulted in his employees leaving the company, and that if he was not the owner, the Veteran would have been fired numerous times.  He opined that the Veteran is unable to maintain steady employment due to his anger problems and that the aggressive outbursts and frequency of outburst, periods of depression, and sleep problems contribute to his overall  capacity to function at work, which resulted in the Veteran selling his company.  He stated that the Veteran was not able to handle stress any longer and that there was a high risk of significant mental health problems if he continued to work in any capacity at his company.  As such, he concluded that the Veteran is not able to handle any substantial work due to his difficulties in handling stress, aggressive outbursts, and thus, he is unable to function appropriately.

A December 2011 VA examination report reflects that the Veteran experienced symptoms of depressed mood, suspiciousness, anxiety, chronic sleep impairment, mild memory loss, and flattened affect.  Based upon a review of the Veteran's claims file and a comprehensive clinical interview, the examiner concluded that the Veteran continues to meet DSM-IV criteria for PTSD and that such disability at least as likely as not renders him unable to obtain or retain substantially gainful employment because the Veteran suffers serious symptoms of PTSD which have seriously impaired his social and occupational functioning.  The examiner noted that the Veteran reported symptoms of chronic PTSD, including feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, recurrent and intrusive distressing recollections of the events, recurrent distressing dreams of the events, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events; and efforts to avoid thoughts of his traumatic experiences.  

Regarding the Veteran's educational background, the examiner noted that the Veteran completed high school in 1968 and has a Bachelor of Science in Business Administration, a bachelor's degree from another college, and completed graduate work.  Regarding his work history, the examiner noted that the Veteran started working for his father's trucking business from 1972 to 1980, but after they had a fight, he worked at two other places and was fired for also getting into fights.  He then returned to work for his father six months later.  He bought the business from his father in 1995 and sold the business in 2007 due to his  inability to function on the job, as a result of frequent fights with employees, family, and customers.  

The VA examiner noted that the GAF score of 40 assigned on  December 2008 VA examination clearly indicated that the Veteran suffered from serious impairment in social and occupational functioning, which the examiner noted was supported by the September 2008 and September 2011 private medical opinions, which, as noted above, also states that the Veteran's PTSD symptoms prevent him from having gainful employment on a regular basis.  

Based on the consideration of the above-cited evidence, including the medical treatment records, VA examination reports and the lay statements of record, the Board finds that, for the entire period remaining under consideration in this appeal, the collective lay and medical evidence indicates that the Veteran's PTSD has been manifested by difficulty with memory and concentration, irritability, impaired judgment, moderately liable effect, feelings of depression and worthlessness, disruptive sleep due to nightmares, intrusive memories, avoidance behavior, fighting and violence, hypervigilance, being easily startled, inability to sustain a work placement, estrangement and distance from others, verbally abusive family relationships, anxiety, difficulty with establishing relationships, isolation, excessive guilt, variable appetite, episodes of panic, euthymic mood, difficulty with adjusting to changes in his daily routine, mild deficits in the area of functional and adaptive skills, moderate restriction of activities of daily living, thoughts of hurting himself or others, and continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control.  Furthermore, the frequency and severity of these symptoms has resulted in the Veteran's difficulty in adapting to stressful situations, inability to establish and maintain effective relationships, suicidal and homicidal ideations, violence, anger, and irritability.  Collectively, these symptoms suggest occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.

As such, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that, for the period from July 31, 2006 through September 4, 2008, the Veteran's PTSD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.  In finding that a 70 percent rating is warranted for the noted period, the Board has generally found the statements of the Veteran to be competent and credible evidence in support of this claim.  The Board also notes that the Dr. M.M.'s September 2008 opinion stated that he treated the Veteran six years prior (2002) and that he has had aggressive outbursts, numerous arguments at home and at work during that time.  Furthermore, the Veteran has indicated that numerous complaints and criminal charges were brought against him as a result of fights with individuals.  Notably, the February 2007 letter from the Veteran's attorney indicates that the Veteran plead guilty to noise violations and noted that the Veteran took considerable steps to ensure that he does not run into the same problems with individuals in the neighborhood.  Although this letter does not directly corroborate allegations of criminal issues due to PTSD, it does tend to lend credence to the lay assertions in this regard.  Likewise, shortly thereafter, the December 2008 VA examiner further found that the Veteran's statements concerning the intensity, persistence, and limiting effects of these symptoms were credible, straightforward with no indication of malingering or concealment.  Thus, the collective evidence indicates that, from July 31, 2006 through September 4, 2008, the Veteran's PTSD resulted in a level of occupational and social impairment which more closely approximates at least a 70 percent disability rating, but no higher.  

The Board additionally notes that, pertinent to the claim on appeal, the Veteran' has been assigned GAF scores ranging from 40 to 60.  Pursuant to the DSM-IV, a GAF score of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

While the Veteran's GAF scores have fluctuated, his lowest score of 40, assigned in December 2008, is consistent with at least the level of impairment contemplated in the assigned 70 percent rating.  To the extent that the higher assigned scores noted in the record-i.e., 55-60 in October 2006 and 50 in January 2011-would indicate only serious and moderate symptomatology, which would be indicative of less impairment than that contemplated in the 70 percent rating herein assigned, the Board reiterates that it is the symptoms shown, and not the assigned GAF scores, or an examiner's assessment of the severity of a psychiatric disability, that provides the primary basis for an assigned rating.  See 38 C.F.R. § 4.126.

As indicated above, in this case, the Board resolves reasonable doubt in the Veteran's favor in finding that the Veteran has exhibited symptoms of the type and extent, frequency and/or severity (as appropriate), to warrant assignment of a 70 percent rating for the period from July 31, 2006 through September 4, 2008.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Board also finds, however, that a rating higher than 70 percent is not warranted at any time pertinent to the period prior to September 5, 2008.  Although  the Veteran has generally been socially isolated, he remained in a long term marriage (albeit an impaired marriage due to his psychiatric disability), lived with his wife, and maintained a relationship with his children.  Hence, total social impairment has not been shown.  Furthermore, the Veteran indicated that he joined the American Legion, also indicative of some social functioning.  The Board additionally notes that the Veteran and his spouse have remained consistent regarding his PTSD symptoms and the Veteran, himself, has asserted that his symptoms were consistent with a 70 percent rating.  

Furthermore, the Veteran  reported some problems with  short-term memory and concentration, and nightmares.  Nevertheless, he has not generally demonstrated gross impairment in thought processes or communication, there have been no delusions, he has been cooperative with all examiners and has not exhibited any grossly inappropriate behavior during the claim period, he has not been in persistent danger of hurting himself or others, he has not experienced memory loss for names of close relatives, own occupation, or name, he has remained fully oriented to time and place during the claim period, and he has generally been able to perform activities of daily living.  Thus, he has not exhibited most of the symptoms listed in the examples for a 100 percent disability rating at any time from  July 31, 2006 through September 4, 2008, and total social and occupational impairment for this period was not demonstrated. 

In light of the above evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent, but no higher rating, for the service-connected PTSD have been met under the General Rating Formula during the entire claim period. 

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point prior to September 5, 2008 during the claim period has the Veteran's service-connected PTSD reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111  (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra. 

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

The symptoms associated with the Veteran's psychiatric disability, as set forth above, are all contemplated by the appropriate rating criteria under the General Rating Formula. Specifically, the General Rating Formula provides compensation based upon the extent to which all psychiatric symptoms result in social and occupational impairment.  The criteria in the General Rating Formula include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Hence, the rating assigned for the service-connected PTSD during the claim period contemplates all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016).  The Veteran's psychiatric disability is appropriately rated as a single disability and the evaluation of multiple service-connected disabilities is not currently at issue, thus, the holding of Johnson is inapposite here.  

As for the question of the Veteran's entitlement to the 70 percent rating assigned for PTSD for the noted periods renders the Veteran eligible for consideration of a schedular TDIU rating under 38 C.F.R. § 4.16(a).  Again, resolving all reasonable doubt in favor of the Veteran, the Board finds that a TDIU due to PTSD is warranted for the period from July 31, 2006 through September 4, 2008.  The record clearly reveals that the Veteran has consistently reported that he was unable to work due to his anger issues, fighting, and not getting along with his co-workers, family members, and customers.  The Veteran and his spouse have credibly asserted that the Veteran was unable to interact with his employees and customers and that he was verbally abusive to his employees, actions which resulted in numerous complaints filed against him as well as many employees leaving the company.  In September 2008, Dr. M.M. determined that the Veteran's PTSD renders him unable to maintain steady employment or handle any substantial work due to his difficulties in handling stress and resulting anger outbursts and that such symptoms were present since 2002.  The December 2008 and December 2011 VA examiners reported that the Veteran had a consistent inability to sustain work placement.  The Board places substantial probative weight Dr. M.M.'s statement, as well as the VA examiners' opinions that the Veteran had a consistent inability to sustain work placement, which were based on examinations, interviews, and continuous treatment of the Veteran as well as a review of his electronic claims file.  Furthermore, the Veteran was awarded SSA disability benefits as a result of his PTSD symptoms and a back disorder in May 2007, and the Veteran remained consistent in his SSA claim application regarding his PTSD symptoms and his inability to work.  Furthermore, the Veteran has indicated that his PTSD and resulting inability to control his anger has resulted in criminal charges against him.  As noted above, the February 2007 legal letter does tend to lend credence to the lay assertions in this regard.  

In addition, considering the Veteran's education and limited work experience at his own company, and Dr. M.M.'s opinion that he would have been fired numerous times if he worked outside of his own company and that he could not work due to his inability to  handle work-stress, as well as the VA examiners' statements essentially to that effect, the Board finds that, affording the Veteran the benefit of the doubt, his PTSD rendered him unable to obtain and maintain substantially gainful employment during the period from July 31, 2006 through September 4, 2008.  

Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU due to PTSD, from July 31, 2006 through September 4, 2008, are met.


ORDER

A 70 percent rating, but no higher, for PTSD from July 31, 2006 through September 4, 2008, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of a 70 percent rating for PTSD, from September 5, 2008 through December 1, 2011, is denied.  

A TDIU due to PTSD, from July 31, 2006 through September 4, 2008, is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


